Case 1:17-cv-07599-JBW-ST Document 43 Filed 04/15/19 Page 1 of 4 PageID #: 487




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Shatequa Leguette, Joanne Miller,
 individually and on behalf
 of all others similarly situated,                        Case No. 1:17-cv-07599-JBW-ST

                                  Plaintiff,                   Hon. Jack B. Weinstein

                    -against-
                                                      DEFENDANT’S OPPOSITION TO
 Schwan’s Company, Schwan’s Food Service
                                                    PLAINTIFF’S MOTION TO SEVER AND
 Inc., Schwan’s Consumer Brands, Inc., SFC
                                                                TRANSFER
 Global Supply Chain, Inc.,

                                 Defendants.



       Defendant Schwan’s Company objects to the form of Plaintiffs’ Motion to Sever and

Transfer the Miller claims (Dkt. 42) as prejudicial to Defendant and.procedurally improper.

       Plaintiffs have moved the Court to transfer a draft Second Amended Complaint, filed not

as a pleading but as an exhibit to a motion, to the Middle District of Florida. (Dkt. 42-2.) There

is therefore no pleading or “civil action” to be transferred to the Middle District of Florida

pursuant to 28 U.S.C. § 1404(a) nor any “action, suit or proceeding of a civil nature” to be

transferred pursuant to 28 U.S.C. § 1404(b). Further, Plaintiff’s draft Second Amended

Complaint is facially defective as a Middle District of Florida Complaint, as it lists only

Plaintiff’s Counsel in New York, which admitted at the hearing that it is not licensed to practice

in Florida nor admitted in any District Court there. (Transcript of February 6 Hearing, excerpts

attached hereto as Exhibit 1, at 24:11-15.)

       Defendant is concerned that the transfer of this case’s docket to the new case in the

Middle District of Florida would prejudice and impair its rights to challenge the sufficiency of
Case 1:17-cv-07599-JBW-ST Document 43 Filed 04/15/19 Page 2 of 4 PageID #: 488



the Complaint under Florida law. Specifically, if the new court picked up at the present stage of

the proceedings, it would unfairly prejudice Defendant because:

              This Court did not assess the standing of named Florida Plaintiff Joanne Miller to

               represent the putative Florida class in this case at the February 6 evidentiary

               hearing, because Ms. Miller did not appear and because the Court decided that

               this District is not the proper forum for her claims. (Transcript of February 6

               Hearing, excerpts attached hereto as Exhibit 1, at 21:1-23:6.) Defendants have

               the right to have Ms. Miller’s standing evaluated by the court in the new Florida

               case in a Rule 12 motion, which may not be permitted if the case is transferred.

              This Court, having decided that it would sever the Plaintiff’s Florida claims, ruled

               only “on the New York part of the case” on Defendant’s motion for summary

               judgment as to Plaintiff’s statutory and common-law causes of action. (Transcript

               of February 6 Hearing, excerpts attached hereto as Exhibit 1, at 25:11-26:14.)

               Even as to the New York case, the ruling on summary judgment was held “in

               abeyance” pending further discovery. (Id. at 26:9-14.) Defendant is entitled to

               challenge the sufficiency of the Complaint allegations in a Rule 12 motion under

               Florida consumer protection law and common law, which, as Plaintiff admitted at

               the February 6 hearing, differ from that of New York. (Id. at 24:18-21.)

       Thus, all substantive issues thus far considered by this Court will need to be evaluated

independently by the Middle District of Florida court applying Florida law.

       Plaintiff should file a new case in the Middle District of Florida, using Florida counsel.

Plaintiff will not be prejudiced by the filing of a new case because:

              This matter is still at the pleading stage.
Case 1:17-cv-07599-JBW-ST Document 43 Filed 04/15/19 Page 3 of 4 PageID #: 489



              No discovery requests have been served in this case by any party, and less than

               ten (10) pages of discovery were produced pursuant to this Court’s conversion of

               Defendant’s Rule 12 motion to a Rule 56 motion.

              No motion for class certification has been filed in this case.

       Defendant would not object to the designation of this case as a related case to the new

action in Florida, but Defendant would be unfairly prejudiced if it were deprived of the right to

contest the sufficiency of the new Florida Complaint, as it would any other complaint. For the

sake of efficiency, Defendant is willing to deem the few pages of documents produced in this

action to have been produced also in the new Florida action. Accordingly, Defendant

respectfully requests that the Court deny Plaintiffs’ motion and clarify or amend its February 6

Order (Dkt. 38) to require Plaintiff Miller, acting through Florida counsel, to file its Complaint in

the Middle District of Florida if she chooses to pursue a cause of action there.



Dated: April 15, 2019                                 Respectfully submitted,

                                                      /s/ August T. Horvath
                                                      August T. Horvath (AH 8776)
                                                      ahorvath@foleyhoag.com
                                                      FOLEY HOAG LLP
                                                      1301 Ave. of the Americas, 25th Floor
                                                      New York, New York 10019
                                                      Tel: (646) 927-5500
                                                      Fax (646) 927-5599
                                                      Attorneys for Defendant Schwan’s
                                                      Consumer Brands, Inc.
Case 1:17-cv-07599-JBW-ST Document 43 Filed 04/15/19 Page 4 of 4 PageID #: 490




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 15th day of April 2019, a true and correct

copy of the foregoing document has been served on counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.




                                             /s/ August Horvath
                                             August T. Horvath
